Citation Nr: 1454564	
Decision Date: 12/11/14    Archive Date: 12/17/14

DOCKET NO.  10-24 111	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to an initial disability rating (or evaluation) in excess of 10 percent for service-connected left shin splints.

4.  Entitlement to an initial disability rating (or evaluation) in excess of 10 percent for service-connected right shin splints.

5.  Entitlement to an initial disability rating (or evaluation) in excess of 30 percent for service-connected adjustment disorder with depressed mood.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

L.M. Yasui, Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from September 1990 to November 1993.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from June 2007, July 2009, and July 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.

Regarding the issues of service connection for bilateral hearing loss and tinnitus, the Veteran's representative asserted that a timely VA Form 9 was filed by the Veteran pursuant to the April 2014 statement of the case.  In support of this contention, a report of general information, dated June 30, 2014, revealed the Veteran's inquiry regarding the initiated appeal on August 14, 2012 pertaining to the issues of service connection for bilateral hearing loss and tinnitus.  The Veteran informed VA that he submitted a VA Form 9 even though there was no VA Form 9 of record.  In Percy v. Shinseki, 23 Vet. App. 37, 45 (2009), the United States Court of Appeals for Veterans Claims (Court) held that the statutory period with regard to filing a substantive appeal is discretionary and not jurisdictional; thus, because a timely notice of disagreement was filed by the appellant, the Board may assume jurisdiction of these issues despite the uncertain status of the substantive appeal.  

In September 2014, the Veteran testified in a Videoconference Board hearing before the undersigned Veterans Law Judge (VLJ).  This appeal was processed using both the Virtual VA System and the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The issues of service connection for tinnitus and higher initial disability ratings for left shin splints, right shin splints, and adjustment disorder with depressed mood are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran does not have a current bilateral hearing loss disability for VA compensation purposes.


CONCLUSION OF LAW

The criteria for service connection for bilateral sensorineural hearing loss are not met.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2014).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim and of the relative duties of VA and the claimant for procuring that evidence.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2014).  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

In a timely letter dated in February 2012, the RO provided notice to the Veteran regarding what information and evidence is needed to substantiate a claim for service connection for bilateral hearing loss, as well as what information and evidence must be submitted by the Veteran, and what evidence VA would obtain.  The February 2012 letter also included provisions for disability ratings and for the effective date of the claim.

With regard to the duty to assist, VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, post-service VA treatment records, a February 2012 VA audiology examination, and the Veteran's statements.  

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. 
§ 3.103(c)(2) requires that the VLJ who conducts a hearing (1) fully explain the issues and (2) suggest the submission of evidence that may have been overlooked.  At the Videoconference Board hearing, the VLJ identified the issues on appeal and considered the Veteran's testimony regarding the alleged in-service injury or disease, and past and current symptoms, diagnoses, and treatment for the claimed disabilities for which he sought service-connected disability benefits.  During the course of the hearing, the VLJ advised the Veteran to attempt to obtain private treatment records and medical nexus opinions that pertain to the claimed disabilities and submit them directly to the Board with a waiver.  

Specifically with regard to the claim for service connection for hearing loss, because there is evidence of in-service loud noise exposure, that question is not at issue.  Because there is competent evidence of record showing the degree of hearing loss, as specifically measured by audiometric and speech recognition testing, there is no overlooked or missing evidence regarding that element to trigger a further duty to notify, only unfavorable evidence that shows the Veteran does not have hearing loss to a disabling degree for which service connection may be granted.  Notwithstanding that there was no further duty to notify, at the hearing, the VLJ explained to the Veteran that his claim for service connection for hearing loss had been denied because his hearing was not to the level of severity that meets the VA definition of hearing loss disability (38 C.F.R. § 3.385), as measured by decibel levels and speech recognition testing.  The VLJ explained that the loud noise exposure in service was established, so the remaining question to be decided was whether the Veteran had hearing loss to a disabling degree.  The VLJ told the Veteran he could have a medical provider measure his hearing loss.  In consideration of the foregoing, the Board finds that the duties under 38 C.F.R. § 3.103(c)(2) were met.  

The Veteran was afforded an opportunity for a VA medical examination in connection with the claim of service connection for bilateral hearing loss in February 2012.  38 C.F.R. § 3.159(c)(4) (2014).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The February 2012 VA examination findings and opinion regarding hearing loss consider all the pertinent evidence of record, to include the statements of the Veteran, and the VA examiner provided rationales for the opinion stated.  While the claim regarding service connection for tinnitus is being remanded due to an inadequacy of a portion of the February 2012 VA audiology examination (discussed in detail in the Remand section below), the fact that one part of a medical examination may be inadequate (or arguably "insufficient") does not render the entire examination "void," particularly dealing with objective test results and the Veteran's lay statements if that part of the medical opinion has actual validity (based on a review of the evidence).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion as to the issue of service connection for bilateral hearing loss has been met.  38 C.F.R. § 3.159(c)(4).

As such, the RO has provided assistance to the Veteran as required under 38 U.S.C.A. § 5103a, 5103A, and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  The Veteran and the representative have not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide this appeal.  Mayfield, 444 F. 3d at 1328.  Hence, no further notice or assistance is required to fulfill VA's duty to assist the Veteran in the development of the claim for service connection for bilateral hearing loss.

Service Connection - Laws and Regulations

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a) (2014).  Generally, service connection for a disability requires evidence of: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated by service.  See Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009).

Sensorineural hearing loss (as an organic disease of the nervous system) is a "chronic diseases" under 38 C.F.R. §  3.309(a); therefore, the presumptive service connection provisions based on "chronic" in-service symptoms and "continuous" post-service symptoms under 38 C.F.R. §§ 3.303(b) and 3.309(a) apply.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303(b).  

Additionally, where a veteran served ninety days or more of active service, and certain chronic diseases, such as sensorineural hearing loss, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.

Hearing loss shall be considered a disability when the threshold level in any of the frequencies 500, 1000, 2000,  3000 and 4000 Hertz is 40 decibels or greater; or the thresholds for at least three of these frequencies are 26 decibels or greater; or speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service Connection for Bilateral Hearing Loss Analysis

The Veteran contends that he currently suffers from bilateral hearing loss, which had its onset during service.  He seeks service connection on this basis.  

After review of the lay and medical evidence of record, the Board finds that the Veteran does not have a current left or right hearing loss "disability" as defined by the VA regulatory criteria at 38 C.F.R. § 3.385.  At the February 2012 VA audiology examination, pure tone thresholds, in decibels, were recorded as follows:  




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
5
10
15
LEFT
5
5
10
35
20

The speech recognition score with the Maryland CNC Test was 100 percent for the right ear and 98 percent for the left ear.  There is no indication that the audiometric results are unreliable or otherwise inadequate.  Additionally, the Veteran has not alleged, and the evidence does not otherwise indicate, that there has been a material change in hearing loss since the February 2012 VA audiology examination.  

The February 2012 VA examiner noted normal hearing in the right ear and sensorineural hearing loss in the left ear, reflecting the 35 decibel result at the 3000 Hz level.  Because the auditory threshold at the 3000 Hz frequency level for the left ear is less than 40 decibels, the hearing impairment demonstrated by the left ear does not meet the regulatory criteria for a left ear hearing loss "disability."  Also, the auditory threshold for the remaining frequency levels for the left ear (i.e., the 500, 1000, 2000, and 4000 Hz frequency levels), as well as all frequency levels for the right ear (i.e., 500, 1000, 2000, 3000, and 4000 Hz frequency levels), is less than 26 decibels.  Finally, the speech recognition score is not less than 94 percent bilaterally.  For these reasons, a hearing loss disability for the left or right ear that meets the criteria at 38 C.F.R. § 3.385 is not demonstrated by the evidence.

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997).  In the absence of evidence of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Because a bilateral hearing loss disability as defined by the VA regulatory criteria at 38 C.F.R. § 3.385 is not demonstrated in this case, disability benefits are 
not warranted for bilateral sensorineural hearing loss.  In addition, because a current 

hearing loss disability has not been shown in either ear by competent evidence, the Board does not reach the additional question of the relationship (nexus) between any current bilateral hearing loss and service.


ORDER

Service connection for bilateral hearing loss is denied.


REMAND

Service Connection for Tinnitus

The Veteran contends that he has tinnitus that is attributable to in-service acoustic trauma.  He contends that the tinnitus symptoms began during service and have persisted since service separation.  Specifically, the Veteran has testified that he was exposed to loud gunfire while serving as a driver and crewman of a Bradley gun, which is a 25-milliliter chain gun.  He contended that the concussion that drivers experienced inside the compartment was unbelievable.  See Hearing Transcript at 22.  He asserted that, while he was given ear protection, he did not use it.

The Board finds that the Veteran is shown to have been exposed to loud noise in service and sustained acoustic trauma.  As reflected in the DD Form 214, the Veteran's military occupational specialty was infantryman.  He was also awarded citations as a rifle and grenade expert.  The Veteran's contentions regarding noise exposure are consistent with the nature of his service; accordingly, noise exposure during service (acoustic trauma) is recognized by VA.  See 38 U.S.C.A. § 1154(a) (West 2002).

The Veteran was afforded a VA audiology examination in February 2012.  At that time, the Veteran was diagnosed with recurrent tinnitus; however, the Board finds that the February 2012 VA examination is inadequate for VA compensation purposes as it pertains to the element of nexus of tinnitus to service.  The February 2012 VA examiner opined that the tinnitus is less likely than not caused by, or a result of, military noise exposure.  The VA examiner explained that the Veteran had normal hearing acuity at the time of service separation.  Upon review of the October 1993 report of medical history upon separation, the Veteran complained of ear, nose, and throat trouble, and specified that he had a history of sore throats and earaches two to three times per year.  An associated separation report of medical examination revealed that, upon clinical evaluation, the Veteran had abnormal ears and perforation of the drums.  The notations for both abnormalities indicated, "LTM congested."  The VA examiner did not mention, or discuss of the significance, if any, of these notations in the Veteran's separation report of medical examination.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (finding that a medical opinion "must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  For the above reasons, the Board finds that a remand for an addendum medical opinion that is based upon a full and accurate history is necessary to assist in determining the etiology of the tinnitus.

Initial Disability Ratings for Shin Splints and Psychiatric Disorder

In this case, the Veteran last underwent a VA examination of the bones in April 2011 and a VA psychiatric examination in January 2013.  Since that time, the Veteran has asserted that the service-connected bilateral shin splints and adjustment disorder with depressed mood have worsened.  During the September 2014 Videoconference Board hearing, the Veteran, through his representative, requested a new examination and essentially contended that the bilateral shin splints have gotten worse since the April 2011 VA examination.  The Veteran also specifically testified that the medication for the service-connected psychiatric disability has significantly increased since the last VA examination.  In light of the specific assertion of worsening since the last VA examination, VA compensation examinations of the Veteran's shin splints and psychiatric disability should be obtained to assist in determining the severity of the service-connected bilateral shin splints and adjustment disorder with depressed mood.  See 38 C.F.R. § 3.159 (c)(4); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (finding a veteran is entitled to a new examination where the veteran specifically alleged the disability had increased in severity since the last examination two years earlier); see also Barr 21 Vet. App. 303.

During the September 2014 Videoconference Board hearing, the Veteran indicated that there are current, outstanding treatment records at the East Orange VA Medical Center (VAMC) in East Orange, New Jersey, pertaining to psychiatric treatment.  VA's duty to assist applies to relevant evidence known to be in the possession of the Federal Government, such as VA or Social Security records.  See 38 C.F.R. § 3.159(c)(2) (2014).

Accordingly, the issues of service connection for tinnitus and higher initial ratings for bilateral shin splints and adjustment disorder with depressed mood are REMANDED for the following action:

1. Request VA treatment records from East Orange VAMC pertaining to psychiatric treatment from January 2013, forward.  All requests for records and the responses should be associated in the claims folder.  Any records obtained should be associated with the electronic record.

2. Any negative responses should be properly documented in the record.  Notify the Veteran in accordance with 38 C.F.R. §  3.159(e) if the VA treatment records are unavailable.

3. If possible, request that the medical professional who conducted the February 2012 VA audiology examination review the claims file and provide an addendum audiology opinion.  The VA examiner should note the records review in the examination report (another examination of the Veteran is not required).

If the February 2012 VA examiner is not available, obtain the requested opinion from a medical professional with expertise in audiology.  If the VA examiner determines that an additional examination of the Veteran is necessary to provide a reliable opinion as to causation, such examination should be scheduled; however, the Veteran should not be required to report for another examination as a matter of course, if it is not found to be necessary.  

The VA examiner is asked to render the following medical opinion:  

Is it as likely as not (a 50 percent or greater probability) that the Veteran's tinnitus had onset in service or is otherwise related to his active service from September 1990 to November 1993, to include acoustic trauma/noise exposure?  

In rendering this opinion, the VA examiner should assume that the Veteran 1) was exposed to loud noises and sustained acoustic trauma in service, and 2) currently experiences recurrent tinnitus.

The VA examiner should address and comment on the significance of the notations in the October 1993 service separation examination report that indicated abnormal ears and drum perforations, explained as "LTM congested."

The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

A rationale should be given for all opinions and conclusions rendered.  The opinions should address the particulars of this Veteran's medical history and the relevant medical science as applicable to this claim.

4. Schedule the Veteran for an appropriate VA examination to assist in determining the current severity of the service-connected left and right shin splints.  The relevant documents in the claims folder should be made be made available to the examiner for review in connection with the examination and he or she should indicate such review in the medical examination report.  All appropriate tests and studies should be accomplished, including X-rays and/or other diagnostic studies.

5. Schedule the Veteran for an appropriate VA mental disorders examination to assist in determining the current level of severity of the service-connected adjustment disorder with depressed mood.  The VA examiner should report the extent of the adjustment disorder with depressed mood in accordance with VA rating criteria.  A detailed history of relevant symptoms and social and occupational impairment should be obtained from the Veteran.  All indicated studies should be performed.  

6. After completion of the above and compliance with the requested actions has been ensured, readjudicate the claims of service connection for tinnitus and higher initial ratings for bilateral shin splints and adjustment disorder with depressed mood in light of all the evidence of record.  If the determinations remain adverse to the Veteran, he and his representative should be furnished with a Supplemental Statement of the Case.  An appropriate period of time should then be allowed for a response before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



______________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


